Citation Nr: 1102925	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for varicose 
veins of the right lower extremity, prior to May 7, 2007.  

2.  Entitlement to a rating in excess of 20 percent for varicose 
veins of the left lower extremity, prior to May 7, 2007. 

3.  Entitlement to a rating in excess of 40 percent for varicose 
veins of the right lower extremity, from May 7, 2007.

4.  Entitlement to a rating in excess of 40 percent for varicose 
veins of the left lower extremity, from May 7, 2007.

5.  Entitlement to an effective date earlier than May 7, 2007, 
for the grant of a total rating based on individual 
unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to June 
1952.  

These matters came before the Board of Veterans' Appeals (Board) 
initially on appeal from a March 2003 rating decision, in which 
the RO assigned separate 20 percent ratings for varicose veins 
for each lower extremity, effective January 20, 1998.  

In July 2005, the Veteran testified during a Travel Board hearing 
before a Veterans Law Judge (VLJ) at the RO; a copy of the 
transcript is of record.  

In a September 2005 decision, the Board denied entitlement to 
separate ratings in excess of 20 percent for varicose veins of 
each lower extremity.  The Veteran perfected an appeal of the 
Board's denial to the United States Court of Appeals for Veterans 
Claims (Court).  By a June 2006 Order, the Court granted a June 
2006 Joint Motion for Remand (joint motion), vacating the Board's 
September 2005 decision and remanding the case to the Board to 
action consistent with the parties' joint motion.  

In October 2006, the Veteran was advised that the VLJ who had 
presided over the July 2005 hearing was no longer employed by the 
Board.  So the Veteran was informed of his right to have another 
hearing before another VLJ who would ultimately decide his 
appeal.  But the Veteran did not respond within the stipulated 30 
days from the date of the letter; therefore, the Board assumed 
that he did not want an additional hearing.

In November 2006, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In a January 2008 rating decision issued in February 2008, the RO 
assigned separate 40 percent ratings for varicose veins of each 
lower extremity, effective May 7, 2007, the date of VA 
examination.  As increased ratings are available at each stage 
and the Veteran was presumed to seek the maximum available 
benefit for a disability, the claims for increased ratings remain 
on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Later, in 
May 2008 rating decision, the RO, in pertinent part, granted a 
TDIU, effective May 7, 2007.  The Veteran perfected an appeal to 
the effective date assigned for the TDIU.  In an October 2009 
decision, the Board denied the Veteran's claims.

In August 2010, the Board determined that the Veteran had been 
denied due process of the law, and vacated the October 2009 
decision.  See 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for varicose veins 
of both lower extremities prior to May 7, 2007 are being remanded 
and are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Moreover, the Board finds that the Veteran's 
request for an earlier effective date for a TDIU is inextricably 
intertwined with the increased rating claims.


FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran's 
attorney that the Veteran wanted to withdraw his appeal as to the 
issues of entitlement to ratings in excess of 40 percent for 
varicose veins of the right and left lower extremities, from May 
7, 2007.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for 
entitlement to ratings in excess of 40 percent for varicose veins 
of the right and left lower extremities, from May 7, 2007, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized 
representative/attorney.  38 C.F.R. § 20.204 (2010).  Here, the 
Veteran's attorney, in a November 2010 statement, withdrew the 
Veteran's appeal for entitlement to ratings in excess of 40 
percent for varicose veins of the right and left lower 
extremities, from May 7, 2007.  Hence, there remains no 
allegation of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of these issues.




ORDER

The appeal for entitlement to ratings in excess of 40 percent for 
varicose veins of the right and left lower extremities, from May 
7, 2007, is dismissed.


REMAND

In a September 1996 rating decision, the RO granted service 
connection for bilateral varicose veins and assigned an initial 
combined 10 percent rating, effective February 23, 1996.  In a 
September 1997 rating decision, the RO assigned a temporary total 
rating (TTR) due to convalescence under the provisions of 
38 C.F.R. § 4.30, effective from March 27, 1996 to June 1, 1996, 
and a combined 30 percent rating, effective from June 1, 1996.  
In the March 2003 rating decision on appeal, the RO discontinued 
the single 30 percent rating for bilateral varicose veins and 
reclassified the Veteran's service-connected disability as two, 
separate disabilities-varicose veins of the right lower 
extremity and varicose veins of the left lower extremity and 
assigned each lower extremity a separate 20 percent rating, 
effective January 20, 1998.  In doing so, the RO considered a 
statement from Dr. A. R. P., submitted by the Veteran and 
received by VA on January 20, 1999, as the date of claim.  Under 
38 C.F.R. § 3.114, the increased ratings were allowed up to one 
year prior to the date of claim.  

In a November 2010 statement, which included a waiver of RO 
consideration, the Veteran's attorney maintained that an attached 
private physician's addendum opinion dated in September 2010 
unequivocally shows that the Veteran has been totally disabled 
throughout the pendency of the appeal, and that he is entitled to 
a TDIU from March 1996.  In light of that opinion, the Veteran's 
attorney also maintained that the Veteran is entitled to separate 
40 percent ratings for varicose veins of both lower extremities 
and a TDIU (or an extraschedular TDIU) for the period from March 
23, 1996 to May 7, 2007.  Based on the above procedural history, 
however, the period under consideration is from January 20, 1999 
to May 7, 2007.  

In compliance with the joint motion, on remand, the May 2007 VA 
examiner reviewed the claims file.  However, even though the VA 
examiner indicated that he had reviewed the claims file, he 
failed to discuss the Veteran's prior medical treatment as 
required by the parties' joint motion.  See Joint Motion for 
Remand at pp. 3-4.  After the additional records sought on remand 
are associated with the claims file, VA should obtain a 
retrospective medical opinion from a physician working in a 
vascular clinic in order to fill a gap in the medical evidence of 
record for the period from January 20, 1998 to May 7, 2007.  See 
Chotta v. Peake, 22 Vet. App. 80 (2008).  In providing this 
retrospective history, the physician should described the 
Veteran's symptoms as delineated in the schedular criteria under 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).  If the Veteran's 
symptoms worsened during the period under consideration, the 
physician should identify when such worsening began.  Moreover, 
the physician should indicate if, and when, the Veteran's 
varicose veins alone rendered him unable to follow a 
substantially gainful occupation.  In this regard, the Board 
notes that not only has the Veteran been treated for service-
connected varicose veins, but also for nonservice-connected 
diabetic peripheral neuropathy and peripheral vascular disease.  
In providing a retrospective history of the Veteran's varicose 
veins from January 1998 to May 2007, the VA physician should 
indicate whether it is possible to separate symptoms of the 
Veteran's nonservice-connected diabetic peripheral neuropathy and 
peripheral vascular disease from those of the Veteran's varicose 
veins.  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it 
is not possible to distinguish the effects of a nonservice-
connected condition from those of a service-connected one, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability).  

In this regard, the Board notes that neither of the private 
physician's opinions has discussed the separate symptomatology 
associated with each of these three different diseases nor has 
the Board been apprised of the private physician's credentials.  
On remand, the Veteran and his attorney should be asked to 
provide the private physician's credentials and be given an 
opportunity to submit an addendum opinion addressing the 
different symptomatology.  See Savage v. Shinseki, No. 09-4406, 
2011 WL 13796 (Vet. App. Jan. 4, 2011).

In addition, the Board notes that a review of the claims file 
also reveals that the Veteran applied for Social Security 
Administration (SSA) disability in 1986; however, the Veteran did 
not provide a copy of the SSA's determination in response to a 
March 26, 1986 RO letter asking for it.  Copies of the SSA 
determination and the underlying records used in making that 
determination have not been associated with the record.  When VA 
is put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  Thus, on remand, the Board finds that the VA should 
attempt to obtain and associate with the claims file copies of 
any SSA disability determination and all records underlying any 
such determination.

In February 2009, the Veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, indicating that he had not worked since 1986 and 
that he became too disabled to work in 1996.  In a March 1986 
response, one of the Veteran's former employers confirmed that he 
had worked as a carpenter and was terminated in March 1986 due to 
a reduction in force, not due to disability.  However, during an 
August 22, 2006 VA primary care visit, the Veteran reported that 
his compression stockings caused his varicose veins to develop 
distally down his legs and, because he was working at a job where 
he drove around to various tenants and collected rent, he had to 
quit this job due to increased pain from the proliferative 
varicose veins in his legs.  Neither the rent collection, nor the 
carpenter, job is reflected on the VA Form 21-8940.  On remand, 
the Veteran should be asked to complete another VA Form 21-8940.  
That form asks the claimant to "List all your employment 
including self-employment for the last five years you 
worked."  (Emphasis added.)  The Veteran is reminded that the 
duty to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

Finally, the Board notes that the evaluations assigned with 
regard to the Veteran's increased ratings claims are inextricably 
intertwined with the last issue on the title page.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered until both are 
adjudicated).  As such, it follows that Board resolution of the 
claims remaining on appeal, at this juncture, would be premature 
pending additional development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send a letter to the Veteran and his 
attorney and ask him to complete a VA Form 
21-8940 and provide information on his 
employment, including self-employment.  In 
addition, ask them to provide the credentials 
of the private physician, who provided the 
opinions dated April 2, 2009 and September 
23, 2010, and be given them an opportunity to 
submit an addendum opinion addressing whether 
it is possible to separate symptoms of the 
Veteran's nonservice-connected diabetic 
peripheral neuropathy and peripheral vascular 
disease from those of his service-connected 
varicose veins, under the holding in 
Mittleider, cited to above.  All responses 
and/or records should be associated with the 
claims file.  

2.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted or 
obtained in support of any claim for 
disability benefits by the Veteran.  All 
records/responses received should be 
associated with the claims file.  If SSA 
indicates that the records are not available, 
notify the Veteran and his attorney of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

3.  After completion of 1 and 2 above, 
furnish the claims file to a physician 
working in a vascular clinic to review and 
provide a retrospective history of the 
Veteran's varicose veins from January 20, 
1998 to May 7, 2007, to include whether the 
clinical signs and manifestations associated 
with the Veteran's varicose veins made him 
unemployable at any time during that period.  
The physician should indicate whether the 
Veteran's varicose veins were manifested by: 
(1) persistent edema, incompletely relieved 
by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema; (2) 
persistent edema and stasis pigmentation or 
eczema, with or without intermittent 
ulceration: (3) persistent edema or 
subcutaneous induration, stasis pigmentation 
or eczema, and persistent ulceration; and/or 
(4) massive, board-like edema with constant 
pain at rest.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2010).  If the 
Veteran's symptoms worsened during the period 
under consideration, the physician should 
identify when such worsening began.  
Moreover, the physician should indicate if, 
and when, the Veteran's varicose veins alone 
rendered him unable to follow a substantially 
gainful occupation.  

In providing the above history and opinions, 
the physician should offer an opinion as to 
whether it is possible to separate symptoms 
of the Veteran's nonservice-connected 
diabetic peripheral neuropathy and peripheral 
vascular disease from those of his service-
connected varicose veins, under the holding 
in Mittleider, cited to above.

The physician should set forth all findings, 
together with the complete rationale for any 
opinion or comments expressed, in a printed 
report.  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the issues remaining on appeal, in light of 
all pertinent evidence and legal authority.  
VA should document its consideration of 
whether: (1) "staged rating," pursuant to 
Hart v. Mansfield, 21 Vet. App. 505 (2007), 
(2) referral for an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b), 
and (3) referral for an extraschedular TDIU 
under 38 C.F.R. § 4.16(b) are warranted.  If 
any benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time to respond, before the claims file is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


